THE THIRTEENTH COURT OF APPEALS

                                     13-09-00067-CV


                       CITY OF McALLEN, TEXAS
                                 v.
   ARNALDO RAMIREZ JR., RAUL ROMERO, PROMOTIONS OF AMERICA, INC.,
                    NOLANA ENTERTAINMENT, INC.


                                    On Appeal from the
                       93rd District Court of Hidalgo County, Texas
                               Trial Cause No. C-289-00-B


                                       JUDGMENT

        THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the trial court’s judgment should be set aside without regards to

the merits and the cause remanded to the trial court for rendition of judgment in

accordance with the agreements. The Court orders the judgment SET ASIDE and the

case is REMANDED. Costs of the appeal are adjudged against the party incurring

same.

        We further order this decision certified below for observance.



November 7, 2013